DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
This Non-Final Office action is in reply to the amendments filed on 5/30/2020. Claim 1 has been cancelled. Claims 2-43 have been added. Claims 2-43 are currently pending and have been examined.
	
Double Patenting


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 2-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-81 of U.S. Patent No. 10,482,476, and over claims 1-41 of U.S. Patent No. 9,576,293. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the inventions disclose equivalent elements for matching an entity with tangible benefits.


Claim Rejections - 35 USC § 101






35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.









Based upon consideration of all of the relevant factors with respect to the claim as a whole, claim(s) 2-43 is/are held to claim an abstract idea, and are therefore rejected as ineligible subject matter under 35 U.S.C. 101.  The rationale for this finding is explained below:  
While the Applicant's claims are directed to a Process, Machine, Manufacture or Composition of Matter (Step 1), the claims fail to recite limitations that are  “significantly more” than an abstract idea (Step 2).









Claims 2-43 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 2-43 is/are directed to matching an entity with tangible benefits; specifically, the independent claims recite the following elements: 
receiving at least a sub-set of an entity's demographic, geographic, and psychographic data, (ii) benefit data for a benefit which is offered to one or more entities meeting the specified qualifications and eligibility requirements as established by a benefit provider, and (iii) the benefit provider's data; (Certain methods of organizing human activity and Mental processes)  
storing (i) the entity's data, (ii) the benefit data, and (iii) the benefit provider's data; (Certain methods of organizing human activity and Mental processes)  
inputting at least the entity's data and the benefit data; (Certain methods of organizing human activity and Mental processes)  
analyzing at least (i) the entity's data and (ii) the benefit data in real or substantially real time to determine whether the entity qualifies for the benefit provider's benefit; 3 (Mathematical concepts, Certain methods of organizing human activity, and Mental processes)  
generating a message to inform the entity of the availability of the benefit; (Certain methods of organizing human activity and Mental processes)  
anytime thereafter, receiving data indicating that entity is at a different geographic location; (Certain methods of organizing human activity and Mental processes)  
generating a new message to inform the entity of at least one different benefit which was not previously but is now available to entity due at least in part to entity's different geographic location; (Certain methods of organizing human activity and Mental processes)  
wherein at least one of the first, initial benefit data type and the second, different benefit data type is / are from the group consisting of: coupon, rebate, voucher, certificate, discount, giveaway, free premium, free merchandise, grant, bonus, award, free or reduced cost legal advice (Certain methods of organizing human activity)  


The claimed elements are equivalent to the enumerated abstract idea grouping in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019: Mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations); Certain methods of organizing human activity (commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)); and Mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, or opinion)).  
This judicial exception is not integrated into a practical application because the combination of additional elements fails to integrate the judicial exception into a practical application.  The claim is directed to an abstract idea with additional generic computer elements, because the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not add significantly more (also known as an “inventive concept”) to the exception. The additional limitations include only the recitation of generic computer structure (i.e. a processor to execute instructions to perform the method), which serves to perform generic computer functions (receiving, processing, storing, and transmitting/ displaying data).  The claimed computer functions are well-understood and conventional activities known in the art, because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  The claimed limitations are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to perform generic computer functions that are well-understood, routine, 
Furthermore, the dependent claims have been fully analyzed to determine whether there are additional limitations recited that amount to significantly more than the abstract idea.  The claims recite additional limitations for gathering, processing, saving, and transmitting data, based on predetermined rules and characteristics.  The additional limitations are simply generic computer (i.e. processor, application server, and network) functionality, claimed to perform the basic computer functions of: obtaining data, processing data, and transmitting data - through the program that enables the steps of the claimed invention. Taking the additional claimed elements individually and in combination, the computer components at each step of the process perform purely generic computer functions. As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application. The dependent claims do not amount to significantly more than the abstract idea itself.  The dependent claims are further not integrated into a practical application, because the combination of additional elements fails to integrate the judicial exception into a practical application. Accordingly, the claim is not patent eligible.  See Alice, 134 S.Ct. at 2357 (explaining that "`[s]imply appending conventional steps, specified at a high level of generality,' was not `enough' to supply an `inventive concept'" (emphasis in original) (quoting Mayo, 132 S.Ct. at 1300, 1297, 1294)); id. at 2358 ("limiting the use of an abstract idea `to a particular technological environment'" is "not enough for patent eligibility") (quoting Bilski, 561 U.S. at 610-11, 130 S.Ct. 3218); CyberSource, 654 F.3d at 1370 ("mere [data-gathering] step[s] cannot make an otherwise nonstatutory claim statutory") (alterations in original) (quoting In re Grams, 888 F.2d 835, 840 (Fed.Cir.1989)
Moreover, claims to an apparatus are held ineligible for the same reason, e.g., the generically-recited computers add nothing of substance to the underlying abstract idea.  The statement that the method is performed by computer does not satisfy the test of "inventive concept." Alice, 134 S.Ct. at 2360.
Finally, the specification fails to describe any sort of new technology (computer, database, sever), and claimed system, method, and apparatus are not directed to a specific improvement to computer functionality/technology.  Rather, they are directed to the use of conventional or generic technology in a well-known environment, without any claim that the invention reflects an inventive solution to any problem presented by combining the two.

Claim Rejections - 35 USC § 112

















The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



















Claims 2-4, 9, 15, 17-18, 20, 23, 24-28, 34, 36, 40-42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
The claims contain subject matter (Shown in bold below) which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent Claim 2, a technology and computing improving, tangible, non-abstract benefit system comprising: receiving in at least one physical memory device and via a network (i) at least a sub-set of an entity's demographic, geographic, and psychographic data, (ii) benefit data for a benefit which is offered to one or more entities meeting the specified qualifications and eligibility requirements as established by a benefit provider, and (iii) the benefit provider's data anytime thereafter, receiving data indicating that entity is at a different geographic location; generating a new message to the web-enabled mobile device to inform the entity of at least one different benefit which was not previously but is now available to entity due at least in part to entity's different geographic location; wherein at least one of the first, initial benefit and the second, different benefit is / are from the group consisting of: coupon, rebate, voucher, certificate, discount, giveaway, free premium, free merchandise, grant, bonus, award, free or reduced cost legal advice and / or services, reduced interest-rate real estate financing, reduced or zero down payment real estate loan, reduced price and / or financing for cars, traveling and / or vacationing at reduced cost or for free; wherein geographic location is determined using a global navigation satellite system (GNSS).
Claim 3, wherein at least one of the benefits is sent to the web-enabled mobile device only during a particular time period.  
Claim 4, wherein at least one of the benefits entity would otherwise qualify for is not sent to the web-enabled mobile device as a result of a cap on the number of usages of the benefit(s) having been reached (See at least Para 0105-0107).   
Claim 9, wherein at least one benefit provider is notified of the utilization of their benefit.  
Claim 15, wherein geographic location is determined using a wireless local area network (WLAN) instead of a global navigation satellite system (GNSS).
Claim 17, wherein the GUI displayed benefit is displayed only during a particular time period.  
Claim 18, wherein the benefit is discontinued being displayed on the GUI as a result of a cap on the number of usages of the benefit having been reached (See at least Para 0105-0107).    
Claim 20, wherein physical proximity is determined using a global navigation satellite system (GNSS).
Claim 23, wherein, at least in part as the result of the web-enabled mobile device coming into the physical proximity of a different benefit provider, a different benefit is displayed on the GUI; wherein physical proximity is determined using a global navigation satellite system (GNSS).  
Independent Claim 24, a computer program product stored on a computer readable medium including executable instructions that when executed by at least one processor performs functions comprising: maintaining a database having at least one account record for a benefit provider, said account record including: at least one benefit listing, where each benefit listing includes a criteria field containing at least one demographic and / or psychographic criteria factor, a Uniform Resource Locator (URL) corresponding to the address of a document residing on a network server; a benefit title; an account balance; payment processing information for the benefit provider, said payment processing information maintained isolated from public access: payment history and listing history of the benefit provider; providing the benefit provider with login access in response to authentication, wherein the benefit provider's login access permits the benefit provider access to modify the benefit provider's account record, the benefit provider not being provided with access to modify account records of others; modifying the benefit listing of the benefit provider upon receiving, via a network, a modification request; wherein the demographic and / or psychographic criteria factor(s) include at least one from the group consisting of: age, gender, income, marital status, occupation, familial size, familial composition, education, housing status, 8one or more 
Independent Claim 25, a benefit system comprising: at least one processor and one graphical user interface (GUI); and at least one non-transitory computer readable storage medium storing instructions thereon that, when executed by the at least one processor, cause the system to in real or near real time: determine that a web-enabled mobile device associated with a user is within physical proximity of a benefit provider; post a benefit from the benefit provider to the GUI of the web-enabled mobile device; 9wherein the benefit is offered to the entity as a result of the entity meeting the specified qualification(s) and eligibility requirement(s) as established by the benefit provider; wherein the benefit is from the group consisting of: coupon, rebate, voucher, certificate, discount, giveaway, free premium, free merchandise, grant, bonus, award, free or reduced cost legal advice and / or services, reduced interest-rate real estate financing, reduced or zero down payment real estate loan, reduced price and / or financing for cars, traveling and / or vacationing at reduced cost or for free; wherein physical proximity is determined using a global navigation satellite system (GNSS) (and) / or a wireless local area network (WLAN).  
Claim 26, wherein the benefit provider is notified of the utilization of the benefit.  
Claim 27, wherein the benefit is posted to the GUI only during a particular time period.  
Claim 28, wherein the benefit is not posted to the GUI as a result of a cap on the number of usages of the benefit having been reached.  
Independent Claim 34, a computing device comprising: a global navigation satellite system (GNSS) device; a graphical user interface (GUI) device; a memory; a processor; an Internet communication link; the processor to provide a selected benefit to the GUI; wherein the benefit is selected based at least in part on the physical proximity of the computing device to a benefit provider; wherein physical proximity is determined using a GNSS.  
Claim 36, wherein the selected benefit is provided only during a particular time period.  
Claim 40, wherein the selected benefit is not provided to the GUI as a result of a cap on the number of usages of the benefit having been reached.  
Independent Claim 41, a system comprising: at least one graphical user interface (GUI); at least one central processing unit (CPU) processor; a statistical database or server that maintains statistics relating to preset benefit messages downloaded by users of one or more mobile web-enabled devices; 12an Internet communication link; at least one storage device in communication with the at least one CPU processor, the at least one storage device including source code instructions that, when executed by the at least one CPU processor, enable the performance of a CPU executed method comprising the steps of: storing in the at least one storage device a cost amount for each of one or more preset benefit messages; presenting, with the at least one CPU processor, one preset benefit message for display on the GUI(s) of one or more mobile web-enabled devices; wherein the preset benefit message is selected for GUI display based at least in part on the physical proximity of the one or more mobile web-enabled device(s) to a benefit provider.  
Claim 42, wherein physical proximity is determined using a global navigation satellite system (GNSS). 









The Examiner suggests the Applicant amend the claims above to remove the subject matter that does not contain support in the specification/ drawings (priority applications); or the Applicant can provide the Examiner with specific areas of support within the specification/ drawings (priority applications).
The Examiner requests that Applicant provide support for any future claim amendments. 
In order to expedite prosecution, the new claims have been examined in full below, in the chance that the claim amendments are in fact supported.

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 







Claim 2 is rejected under 35 U.S.C. 112, second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The essential steps are not claimed that would be required to define the system as set forth in the preamble of Claim 2.
Independent claims 2 includes the following in the preamble: “a technology and computing improving, tangible, non-abstract benefit system.”  However, the body of the claim fails to teach or disclose the essential steps necessary for improving a computer or the computing of the system.

Claim Rejections - 35 USC § 112


























The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.








The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not 

Claim Rejections - 35 USC § 102








The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 2-43 are rejected under 35 U.S.C. 102(e) as being anticipated by KERNAHAN (US 2002/0128903 A1).
As per independent Claim 2, Kernahan discloses a technology and computing improving, tangible, non-abstract benefit system (See at least Fig.1) comprising: receiving in at least one physical memory device and via a network (i) at least a sub-set of an entity's demographic, geographic, and psychographic data, (See at least Fig.15-15A, User registration data; and Para 0124-0128) (ii) benefit data for a benefit which is offered to one or more entities meeting the specified qualifications and eligibility requirements as established by a benefit provider (See at least Figs.1-5 and 14-14A, Para 0057, Para 0104, and Para 0117-0121), and (iii) the benefit provider's data (See at least Figs.1-5 and 13-13A, Para 0102-0103, Para 0110-0116); storing in at least one physical memory device (i) the entity's data (Para 0128), (ii) the benefit data (Para 0121), and (iii) the benefit provider's data (See at least Para 0114); inputting at least the entity's data and the benefit data into a processing device by means of at least one data entry device in electronic communication with the processing device (See at least Figs.15A-17); said processing device analyzing at least (i) the entity's data and (ii) the benefit data in real or substantially real time to determine whether the entity qualifies for the benefit 
As per Claim 3, Kernahan discloses wherein at least one of the benefits is sent to the web-enabled mobile device only during a particular time period (See at least Para 0163, 24hr time period; Para 0085-0088, Control Element).   
As per Claim 4, Kernahan discloses wherein at least one of the benefits entity would otherwise qualify for is not sent to the web-enabled mobile device as a result of a cap on the number of usages of the benefit(s) having been reached (See at least Para 0085-0088, Control Element; Para 0105-0107 and 0146).  
As per Claim 5, Kernahan discloses wherein the web-enabled mobile device is a web-enabled phone (See at least Para 0006, Wireless data phone technology disclosed for receiving consumer data; further data incorporated by reference to article).  
As per Claim 6, Kernahan discloses wherein a map and / or directions to at least one benefit provider is generated to the entity's web-enabled mobile device (See at least Para 0059-0060, PDA; and Para 0147-0151, Map Application).  
As per Claim 7, Kernahan discloses further comprising the availability of a communication connection between at least one benefit provider and the web-enabled mobile device (See at least Fig.1, and Para 0050, both Merchant and Consumer connection to internet and email capability disclosed, in the least email would be available between the two).  
As per Claim 8, Kernahan discloses wherein at least one of the benefits is printable* (Digital System disclosed by Kernahan is meant to be an advancement to paper coupons (Para 0007); However, the generated Coupon is simply data transmitted and displayed on the device (Fig.17), and could be printed if the user hooked the device up to a printer). 
*Please note:

A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
“For”
See e.g.  In re Collier, 158 USPQ 266, 267 (CCPA 1968)(where the court interpreted the claimed phrase “a connector member for engaging shield means” and held that the shield means was not a positive element of the claim since “[t]here is no positive inclusion of ‘shield means’ in what is apparently intended to be a claim to structure consisting of a combination of elements.”
b.	“-Able”
See e.g.  In re Collier, 158 USPQ 266, 267-68 (CCPA 1968)(where the court interpreted the claimed phrase “said ferrule-forming member being crimpable onto said shield means” and held that the shield means was not a positive element of the claim since “[t]here is no positive inclusion of ‘shield means’ in what is apparently intended to be a claim to structure consisting of a combination of 
Functional recitation(s) have been considered but given less patentable weight because they fail to add any steps and are thereby regarded as intended use language.  A recitation of the intended use of the claimed invention must result in additional steps.  See Bristol-Myers Squibb Co. v. Ben Venue Laboratories, Inc., 246 F.3d 1368, 1375-76, 58 USPQ2d 1508, 1513 (Fed. Cir. 2001) (Where the language in a method claim states only a purpose and intended result, the expression does not result in a manipulative difference in the steps of the claim.).

As per Claim 9, Kernahan discloses wherein at least one benefit provider is notified of the utilization of their benefit (See at least Para 0042, Proof of Advertising; Para 0105-0107 and Para 0146).  
As per Claim 10, Kernahan discloses wherein at least one benefit is shared with at least one other entity via the system (See at least Para 0036, Coupon exchangeable, Para 0081-0083, Use Tracking).  
As per Claim 11, Kernahan discloses wherein, through the aggregation of the entity with at least one additional entity, all the aggregated entities qualify for an improvement in the terms and / or conditions of at least one benefit (See at least Para 0036, 0085-0088, Control Data – Terms and conditions).  
As per Claim 12, Kernahan discloses further including entity identification data (See at least Figs.15A).  
As per Claim 13, Kernahan discloses wherein at least one benefit provided by at least one benefit provider is received directly into the system (See at least Figs. 13-13A).  
As per Claim 14, Kernahan discloses wherein at least one benefit provided by at least one benefit provider is received into the system from a third-party intermediary acting on behalf of at least one benefit provider (See at least Para 0079).  
As per Claim 15, Kernahan discloses wherein geographic location is determined using a wireless local area network (WLAN) (See at least Figs.1-4, Para 0006, 0013, and Para 0148).
As per independent Claim 16, Kernahan discloses web-enabled mobile device (See at least Fig.4 and Para 0007) comprising a graphical user interface (GUI) (See at least Figs.13A, 14A, 15A, and 17; Para 0154-0155, Equivalent user interface technology disclosed), the mobile device being configured to: display on the GUI a benefit, wherein the benefit is displayed based at least in part on (i) one or more of the demographic and / or psychographic criteria data of an entity and (ii) the physical proximity of the web-enabled mobile device to a benefit provider (See at least Figs.17; Para 0037, Para 0042, Para 0154-0155; and Claims 22-24); 6wherein the benefit is offered to one or more entities meeting the specified qualifications and eligibility requirements as established by the benefit provider (See at least Para 0037, Para 0042, Para 0154-0155; and Claims 22-24); wherein the benefit is from the group consisting of: coupon, rebate, voucher, certificate, discount, giveaway, free premium, free merchandise, grant, bonus, award, free or reduced cost legal advice and / or services, reduced interest-rate real estate financing, reduced or zero down payment real estate loan, reduced price and / or financing for cars, traveling and / or vacationing at reduced cost or for free (See at least Para 0035-0037).  
As per Claim 16, Kernahan discloses wherein a map and / or directions to the benefit provider is displayed on the GUI (See at least Fig.17 and Para 0147-0151 and Para 0154-0155, Map Application).   
As per Claim 17, Kernahan discloses wherein the GUI displayed benefit is displayed only during a particular time period (See at least Para 0163, 24hr time period; Para 0085-0088).   
As per Claim 18, Kernahan discloses wherein the benefit is discontinued being displayed on the GUI as a result of a cap on the number of usages of the benefit having been reached (See at least Para 0105-0107 and 0146).  
As per Claim 19, Kernahan discloses wherein, as the result of one or more changes to the entity's demographic and /or psychographic criteria data, a different benefit is displayed on the GUI (See at 
As per Claim 20, Kernahan discloses wherein physical proximity is determined using a global navigation satellite system (GNSS) (See at least Para 0039 and Para 0149, Equivalent global positioning technology disclosed).  
As per Claim 21, Kernahan discloses wherein physical proximity is determined using a wireless local area network (WLAN) (See at least Figs.1-4, Para 0006, 0013, and Para 0148).  
As per Claim 23, Kernahan discloses wherein, at least in part as the result of the web-enabled mobile device coming into the physical proximity of a different benefit provider, a different benefit is displayed on the GUI; wherein physical proximity is determined using a global navigation satellite system (GNSS) (See at least Para 0149).  

As per independent Claim 24, Kernahan discloses a computer program product stored on a computer readable medium including executable instructions that when executed by at least one processor performs functions comprising: maintaining a database having at least one account record for a benefit provider (See at least Figs. 6-12 and Para 0161-0165), said account record including: at least one benefit listing, where each benefit listing includes a criteria field containing at least one demographic and / or psychographic criteria factor (See at least Figs. 6-12 and 14A), a Uniform Resource Locator (URL) corresponding to the address of a document residing on a network server (See at least Para 0047); a benefit title (See at least Figs. 6-12 and 14A, Para 0085-0089); an account balance (See at least Figs. 6-12, Para 0081-0092, and 0161-0163); payment processing information for the benefit provider, said payment processing information maintained isolated from public access: payment history and listing history of the benefit provider (See at least Figs. 6-12, Para 0081-0092, and Para 0161-0163); providing the benefit provider with login access in response to authentication, wherein the benefit provider's login access permits the benefit provider access to modify the benefit 

As per independent Claim 25, Kernahan discloses a benefit system comprising: at least one processor and one graphical user interface (GUI) (See at least Figs.13A, 14A, 15A, and 17; Para 0154-0155, Equivalent user interface technology disclosed); and at least one non-transitory computer readable storage medium storing instructions thereon that, when executed by the at least one processor, cause the system to in real or near real time: determine that a web-enabled mobile device associated with a user is within physical proximity of a benefit provider (See at least Para 0007, Customization based on user interest and geography; Para 0036, Such coupons can be proximity invoked (depending on the location of the consumer relative to the merchant)); post a benefit from the benefit provider to the GUI of the web-enabled mobile device (See at least Fig.17; Para 0154-0155); (Applicant is reminded that optional or conditional elements do not narrow the claims because they can always be omitted.  See e.g. MPEP §2106 II C:  “Language that suggest or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. [Emphasis in original.]”; and In re Johnston, 435 F.3d 1381, 77 USPQ2d 1788, 1790 (Fed. Cir. 2006) “As a matter of linguistic precision, optional elements do not narrow the claim because they can always be omitted.”  In re Johnston, 435 F.3d 1381, 77 USPQ2d 1788, 1790 (Fed. Cir. 2006)(where the Federal Circuit affirmed the Board’s claim construction of “further including that said wall may be smooth, corrugated, or profiled with increased dimensional proportions as pipe size is increased” since “this additional content did not narrow the scope of the claim because these limitations are stated in the permissive form ‘may.’”).
 As per Claim 26, Kernahan discloses wherein the benefit provider is notified of the utilization of the benefit (See at least Para 0042, Proof of Advertising; Para 0105-0107 and Para 0146).  
As per Claim 27, Kernahan discloses wherein the benefit is posted to the GUI only during a particular time period (See at least Para 0163, 24hr time period; Para 0085-0088).   
As per Claim 28, Kernahan discloses wherein the benefit is not posted to the GUI as a result of a cap on the number of usages of the benefit having been reached (See at least Para 0105-0107 and 0146).  
As per Claim 29, Kernahan discloses wherein a map and / or directions to the benefit provider is / are posted to the GUI (See at least Para 0147-0151, Map Application).   
As per Claim 30, Kernahan discloses further comprising the availability of a communication connection between the benefit provider and the web-enabled mobile device (See at least Fig.1, and Para 0050, both Merchant and Consumer connection to internet and email capability disclosed, in the least email would be available between the two).   
As per Claim 31, Kernahan discloses wherein the posted benefit is received into the system directly via a network (See at least Figs. 13-13A).   
As per Claim 32, Kernahan discloses wherein the posted benefit is received into the system from a third-party intermediary acting on behalf of the benefit provider via a network (See at least Para 0079).  
As per Claim 33, Kernahan discloses wherein the posted benefit is printable* (Digital System disclosed by Kernahan is meant to be an advancement to paper coupons (Para 0007); However, the generated Coupon is simply data transmitted and displayed on the device (Fig.17), and could be printed if the user hooked the device up to a printer). 
*Please note:

A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
a.  “For”
See e.g.  In re Collier, 158 USPQ 266, 267 (CCPA 1968)(where the court interpreted the claimed phrase “a connector member for engaging shield means” and held that the shield means was not a positive element of the claim since “[t]here is no positive inclusion of ‘shield means’ in what is apparently intended to be a claim to structure consisting of a combination of elements.”
b.	“-Able”
e.g.  In re Collier, 158 USPQ 266, 267-68 (CCPA 1968)(where the court interpreted the claimed phrase “said ferrule-forming member being crimpable onto said shield means” and held that the shield means was not a positive element of the claim since “[t]here is no positive inclusion of ‘shield means’ in what is apparently intended to be a claim to structure consisting of a combination of elements....  “[t]he ferrule or connector member is crimpable but not required, structurally, to be crimped ....  These cannot be regarded as structural limitations and therefore not as positive limitations in a claim directed to structure. They cannot therefore be relied on to distinguish from the prior art.”)
Functional recitation(s) have been considered but given less patentable weight because they fail to add any steps and are thereby regarded as intended use language.  A recitation of the intended use of the claimed invention must result in additional steps.  See Bristol-Myers Squibb Co. v. Ben Venue Laboratories, Inc., 246 F.3d 1368, 1375-76, 58 USPQ2d 1508, 1513 (Fed. Cir. 2001) (Where the language in a method claim states only a purpose and intended result, the expression does not result in a manipulative difference in the steps of the claim.).
  
As per independent Claim 34, Kernahan discloses a computing device comprising: a global navigation satellite system (GNSS) device (See at least Para 0149); a graphical user interface (GUI) device (See at least Figs.13A, 14A, 15A, and 17; Para 0154-0155, Equivalent user interface technology disclosed); a memory (See at least Fig.4); a processor (See at least Fig.4); an Internet communication link (See at least Fig.1); the processor to provide a selected benefit to the GUI (See at least Fig.17; Para 0154-0155); **wherein the benefit is selected based at least in part on the physical proximity of the computing device to a benefit provider  (See at least Para 0007, Customization based on user interest and geography; Para 0036, Such coupons can be proximity invoked (depending on the location of the consumer relative to the merchant)); wherein physical proximity is determined using a GNSS  (See at least Para 0149).  

As per Claim 35, Kernahan discloses further comprising the processor providing to the GUI a map and / or directions to the benefit provider (See at least Para 0147-0151, Map Application).   
As per Claim 36, Kernahan discloses wherein the selected benefit is provided only during a particular time period (See at least Para 0163, 24hr time period).   
As per Claim 37, Kernahan discloses wherein, as the result of one or more changes to an entity's demographic and / or psychographic criteria data, a different selected benefit is provided to the GUI (See at least Figs.1-4 and 15-15A, Para 0037, Para 0042, Para 0154-0155; and Claims 22-24, Automated system runs on a loop, If a customer registration data changes, so would the coupon data provided/ displayed).
As per Claim 38, Kernahan discloses wherein, as the result of the computing device coming into the physical proximity of a different benefit provider, a different selected benefit is provided to the GUI (See at least Figs.1-4 and 17, Para 0037, Para 0042, Para 0154-0155; and Claims 22-24, Automated system runs on a loop, As customer moves, geographic data would change, and so would the coupon data provided/ displayed).  
As per Claim 39, Kernahan discloses wherein the selected benefit is from the group consisting of: coupon, rebate, voucher, certificate, discount, giveaway, free premium, free merchandise, grant, bonus, award, free or reduced cost legal advice and / or services, reduced interest-rate real estate financing, reduced or zero down payment real estate loan, reduced price and / or financing for cars, traveling and / or vacationing at reduced cost or for free (See at least Para 0035-0037).  
As per Claim 40, Kernahan discloses wherein the selected benefit is not provided to the GUI as a result of a cap on the number of usages of the benefit having been reached (See at least Para 0105-0107).  

As per independent Claim 41, Kernahan discloses a system comprising: at least one graphical user interface (GUI) (See at least Figs.13A, 14A, 15A, and 17; Para 0154-0155, Equivalent user interface technology disclosed); at least one central processing unit (CPU) processor (See at least Fig.4, Para 0043-0050); a statistical database or server that maintains statistics relating to preset benefit messages downloaded by users of one or more mobile web-enabled devices (See at least Figs. 6-12, Para 0085-0088, and Para 0161-0163); 12an Internet communication link (See at least Figs.1-4); at least one storage device in communication with the at least one CPU processor, the at least one storage device including source code instructions that, when executed by the at least one CPU processor (See at least Figs.1-4), enable the performance of a CPU executed method comprising the steps of: storing in the at least one storage device a cost amount for each of one or more preset benefit messages (See at least Figs.6-12, Para 0088-0092, Coupon Control Data; Para 0161-0163);  presenting, with the at least one CPU processor, one preset benefit message for display on the GUI(s) of one or more mobile web-enabled devices (See at least Figs 1-4 and 17); wherein the preset benefit message is selected for GUI display based at least in part on the physical proximity of the one or more mobile web-enabled device(s) to a benefit provider (See at least Para 0007, Customization based on user interest and geography; Para 0036, Such coupons can be proximity invoked (depending on the location of the consumer relative to the merchant)).
As per Claim 42, Kernahan discloses wherein physical proximity is determined using a global navigation satellite system (GNSS) (See at least Para 0149).   
As per Claim 43, Kernahan discloses wherein physical proximity is determined using a wireless local area network (WLAN) (See at least Figs.1-4, Para 0006, 0013, and Para 0148).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Additional Literature has been referenced on the attached PTO-892 form, and the Examiner suggests the applicant review these documents before submitting any amendments.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN P OUELLETTE whose telephone number is (571) 272-6807.  The examiner can normally be reached on M-F 8am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone numbers for the organization where this application or proceeding is assigned (571) 273-8300 for all official communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Office of Initial Patent Examination whose telephone number is (571) 272-4000. Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

February 13, 2021
/JONATHAN P OUELLETTE/Primary Examiner, Art Unit 3629